Title: To James Madison from William Kirkpatrick, 1 July 1806
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 1st. July 1806.

I have not written to you since the 15. January last, nothing of any consequence having occurred to render my communications interesting.  Towards the end of January our Military Commander, of the Marine Department came forward with the preposterous demand on the French, Dutch, & Danish Consuls and me that we should recur to his Tribunal for all Kinds of Averages, Protests, and other Documents, which the Captains of our respective Nations might require during their stay here, and that they should present themselves to him on their arrival, to which innovations we all objected, and I represented strongly to our Chargé d’Affaires George Wm. Erving Esq. on the subject, as contrary to the 7 article of the Treaty, with Spain, and the functions committed to Consuls by the Laws of the United States; Mr. Erving however did not think it proper to come forward.  The Danish Minister made a spirited representation against the measure, and the Commander of the Marine Department was reprimanded, as far as I have been able to learn; the certainty is, I have not been further incommoded.  The only priviledge granted to him is, that the foreign Captains on being admitted to Prattic, should present themselves to him, to which there can be no objections stated, but since the order was confirmed, he has not required of a single American Captain to pay him the compliment, nor will he in all probability demand it henceforward.
As you will no doubt, on arrival of the Brig of War Syren, John Smith Esq. Commander, be informed of the inconsistent orders past in March last, by this Governor, to detain her in any Port she might touch at. I have considered it a duty incumbent on me to transmit Copies of the sundry Letters I addressed Moses Young, Esq. Consul in Madrid and acting chargé d Affaires in the absence of Mr. Erving on the subject, and of the Order passed by the Governor to his Colleagues on the Coast, East and West.  My feelings were much hurt on the occasion, and I aspired after a satisfaction from Madrid, which was obtained without calling for it, as Mr. Young considered it improper to make any representation at all to the Secretary of State; Orders were sent down for displacing the Governor;  the motives have never been made public.  His improper conduct on this occasion may have however contributed greatly thereto, as I have been assured the Court of Spain disapproved of it compleatly.
I enclose the simi Annual return of arrivals in this Port since the beginning of the Year.  You will observe our Trade has considerably diminished towards this Quarter, owing in a great measure to the reduced consumption of American and Colonial Productions, on acct. of the high duties exacted, and impoverished State of the Country, and the quarantine Laws which have continued in force since the date of my last.
No Symptoms have appeared of the Yellow Fever this Season.  The Public Health was seldom Known to be better, and we flatter Ourselves there will be no return of this cruel disorder.
The United States Brig Hornet called in here on the 5. inst, and proceeded on the 24: for Algiers and Malta; after, the arrival of the Constitution Frigate, Captain Campbell now ready to get under weigh, having taken on a supply of Provisions she stood in need of.  I beg leave to trouble you with a Statement of my disbursements on account of Government, since the Month of March 1805.
I was informed by Mr. Young in March last that he had no funds to pay it off, and consequently did not then transmit it.  I shall wait the arrival of Mr. Bowdoin for its recovery.  The Postage account comes high.  One Pacquet alone from you cost me $18:95 with the Laws last sent me.  I am always very respectfully Sir Your most Ob hble Serv

Willm. Kirkpatrick

